Citation Nr: 1430775	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1985 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. That rating decision granted service connection for anxiety disorder, irritable bowel syndrome, and gastroesophageal reflux disease; denied a compensable rating for hypertension; denied service connection for posttraumatic stress disorder, sleep apnea, and headaches; and declined to reopen claims of entitlement to service connection for cholesterol and allergies.  The Veteran appealed that decision, and a statement of the case was issued in July 2011.  In his August 2011 substantive appeal, the Veteran specified that he wished to appeal only the issue of entitlement to service connection for sleep apnea.

The Board notes that the claims file contains a VA Form 21-22, executed by the Veteran in September 2013, naming The American Legion as his representative.  The American Legion has not been afforded the opportunity to submit an appellate brief in this case; however, as the Board has determined that remand is necessary, and as the Veteran and his representative have requested that the claim be expedited due to a financial hardship, there is no prejudice to the Veteran, particularly as his representative will be allowed to submit appellate argument if the case is returned to the Board following completion of the remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  Service treatment records do not contain a diagnosis of sleep apnea; however, in his August 2011 substantive appeal, the Veteran indicated that during his 20 years in the Air Force, he had been told by friends and family that he snored loudly.  He related that he would awake gasping for air throughout the night, and that he experienced headaches in the morning.  He further noted that hypertension, which was shown in service, is related to sleep apnea.  

In January 2013, a VA examiner was asked to provide an opinion regarding whether the Veteran's sleep apnea was related to burn pit, oil fire, or dust storm exposure during service.  The examiner determined that sleep apnea was not related to any exposure during service.  She indicated that there was no known relationship between exposure during service and later development of obstructive sleep apnea.  She did not consider whether sleep apnea was otherwise related to the Veteran's service.

In November 2013, the Veteran submitted records from Sanford Medical Center Fargo.  A statement by a clinician there indicates that the Veteran had severe obstructive sleep apnea.  She noted that sleep apnea was well known to be a chronic, long-term disorder and was not acute.  She opined that, considering the severity of the Veteran's sleep apnea, it had existed for several years prior to his current diagnosis.  She stated that his sleep apnea likely took years to develop to the current severity.  She further indicated that sleep apnea was a significant risk factor in the development of systemic hypertension.  

In light of the VA examiner's failure to address whether sleep apnea was related to any other incident of service other than exposure in the Gulf Theater of operations, and the private clinician's statement suggesting that sleep apnea had existed for several years, the Board concludes that a clarifying opinion based on a current examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide an appropriate release for Sanford Medical Center Fargo, specifically for records from that facility's sleep medicine center.  Obtain any records sufficiently identified by the Veteran.

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep apnea.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that sleep apnea began in service or is related to any disease or injury in service, including findings of hypertension (i.e., are the in-service findings of hypertension related to or indicative of sleep apnea).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's statements indicating that he experienced loud snoring during service, as related to him by friends and relatives.    Attention is also invited to the private clinician's statement regarding the long-standing nature of the Veteran's sleep apnea.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private sleep medicine records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

